United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 3, 2007
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 06-10651
                         Summary Calendar


CHRISTOPHER JONES,

                                    Plaintiff-Appellant,

versus

RAMOS, Lieutenant, Smith Unit; V.R. RAMIREZ, Correctional
Officer, Smith Unit; DAVIS, Captain, Smith Unit; FONDREN,
Assistant Warden, Smith Unit; GENTRY, Major, Smith Unit; GARZA,
Captain, Smith Unit; C.C. BELL, Warden; JAMIE BAKER, Assistant
Regional Director,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 5:06-CV-94
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Christopher Jones, Texas prisoner # 656546, appeals from the

district court’s dismissal with prejudice as frivolous of his

complaint purportedly filed pursuant to 18 U.S.C. § 241.        We

review the district court’s dismissal for abuse of discretion.

See Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

     Jones contends that numerous employees at the prison


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10651
                                  -2-

facility engaged in a conspiracy against him for filing inmate

grievances.   Jones sought relief under a criminal statute.    See

§ 241; United States v. Bigham, 812 F.2d 943, 945 (5th Cir.

1987).   The decision whether or not to bring criminal charges

rests solely with the prosecutor.     See Bigham, 812 F.2d at 945;

United States v. Carter, 953 F.2d 1449, 1462 (5th Cir. 1992); see

also Oliver v. Collins, 914 F.2d 56, 60 (5th Cir. 1990).

Accordingly, Jones has not shown that the district court abused

its discretion in dismissing his claims against the defendants as

frivolous.    See Siglar, 112 F.3d at 193.

     Jones’s appeal is without arguable merit and is thus

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Accordingly, we dismiss his appeal as frivolous.   5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous and the

district court’s dismissal of Jones’s complaint as frivolous

count as two strikes under 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).    Jones is warned

that if he accumulates three strikes under § 1915(g), he will not

be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.